COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
GETACHEW EWNETOU,                                   )
                                                                              )               
No.  08-05-00127-CR
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )              
County Criminal Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Dallas County, Texas
Appellee.                           )
                                                                              )               
(TC# MB0372608A)
                                                                              )
 
 
O
P I N I O N
 
Appellant Getachew
Ewnetou appeals his conviction of failure to stop and give information after
being involved in an accident resulting in damage to another vehicle.  See Tex.Transp.Code
Ann. ''
550.022(c)(2), 550.023 (Vernon 1999 & Supp. 2005).  The trial court found Appellant guilty and
assessed punishment at 180 days confinement in the Dallas County Jail, probated
to 12 months of community supervision, and a fine of $1,000.  We affirm.




Following his
conviction, Appellant filed a motion for new trial, which was overruled by
operation of law.  Appellant filed a
written notice of appeal, but failed to make financial arrangements to pay for
the reporter=s
record.  This Court directed the trial
court to conduct a hearing to determine whether Appellant desired to prosecute
his appeal, whether he had been deprived of a reporter=s
record or effective assistance of counsel, and to make appropriate findings and
recommendations.  The trial court found
that it was unable to determine whether Appellant desires to prosecute this
appeal because Appellant has left the country and has stopped communicating
with his attorney.  Further, the trial
court found that no financial arrangements have been made for preparation of
the reporter=s record
and that Appellant has not been unlawfully deprived of a reporter=s record or effective assistance of
counsel, but the court was unable to make any findings as to whether or not
Appellant has the financial means to pay for the reporter=s record because Appellant remains
outside the country and did not appear at the hearing.  Consequently, we entered an order that the
appeal be submitted on the clerk=s
record alone.  See Tex.R.App.P. 37.3(c).  Appellant has not favored us with a
brief.  In the interest of justice, we
have reviewed the entire record, but have found no fundamental error.  See Lott v. State, 874 S.W.2d 687, 688
(Tex.Crim.App. 1994).  Accordingly, the
trial court=s
judgment is affirmed.
 
 
January
26, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)